Case 1:20-cv-04481-JMF Document 24 Filed 09/02/20 Page 1 of 2
  Case 1:20-cv-04481-JMF Document 24 Filed 09/02/20 Page 2 of 2




Application GRANTED in part. Instead of a stay, all deadlines are extended by two months, and
the pretrial conference scheduled for January 26, 2021, is ADJOURNED to March 23, 2021, at
3:00 p.m. ParkWest is granted leave to file an amended answer, which it shall do by September
8, 2020. The Court extends its condolences to Mr. Dougherty's family and friends.

The Clerk of Court is directed to terminate ECF No. 23.

                                                     SO ORDERED.




                                                     September 2, 2020
